
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 57
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Culberson (for
			 himself and Mr. Cuellar) introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States allowing the States to call a limited convention solely
		  for the purposes of considering whether to propose a specific amendment to the
		  Constitution.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States within seven years after
			 the date of its submission for ratification:
			
				 —
					The Congress, on application of the
				legislatures of two-thirds of the several states, which all contain an
				identical amendment, shall call a convention solely to decide whether to
				propose that specific amendment to the States, which, if proposed, shall be
				valid to all intents and purposes as part of this Constitution when ratified
				pursuant to Article
				V.
					.
		
